-                                                                              10/08/2021
           -

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 21-0502


                                         OP 21-0502
                                                                               FILED
REBECCA RUTH OLNEY,
                                                                                OCT 0 8 2021
                                                                             Bowen Greenwood
                Petitioner,                                                Clerk of Suprerne Court
                                                                              State of IV1ontana


      v.
                                                                     ORDER
NINETEENTH JUDICIAL DISTRICT COURT,
HON. MATTHEW CUFFE, Presiding,

                Respondent.


       Petitioner Rebecca Ruth Olney ask this Court to exercise supervisory control over the
Montana Nineteenth Judicial District Court, Lincoln County, in Cause Nos. DC-21-68 and
DC-21-69, respectively.       Petitioner asserts she is being illegally detained when the
District Court lost jurisdiction by failing to hold a review hearing within 90 days from
November 2, 2020, when it was determined Petitioner was unfit to proceed. Petitioner
contends she is in custody and the District Court has no jurisdiction to continue to keep her
in custody, rendering the normal remedy of appeal inadequate. This Court has reviewed the
Petition for Writ of Supervisory Control, in addition to the supporting documents filed with
the Petition. The Court determines a response is appropriate.
       IT IS ORDERED that the Nineteenth Judicial District Court, Lincoln County, and/or
counsel for the State of Montana are granted 20 days from the date of this Order in which to
prepare, file, and serve a response(s) to the petition for writ of supervisory control.
       The Clerk is directed to provide copies of this Order to counsel for Petitioner, all
counsel of record in Montana Nineteenth Judicial District Court, Lincoln County, in
Cause Nos. DC-21-68 and DC-21-69, and the Honorable Matthew J. Cuffe, District Judge.
       DATED this 234-t day of October, 2021.